DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-4, 7-13 and 15-20 in the reply filed on 9/16/2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/16/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US 2017/0194210 in view of Lee et al. US 2015/0091127 and Chen et al. US 2014/0370697.


    PNG
    media_image1.png
    1239
    1519
    media_image1.png
    Greyscale

Re claim 1, Oh teaches a method comprising: 
forming a fin (305, fig19A, [115]) extending from a substrate (301, fig19A, [115]); 
forming a first gate mask (350a, fig24B, [197]) over the fin, the first gate mask having a first width (W1, fig24B, [121]); 
forming a second gate mask (350b, fig24B) over the fin, the second gate mask having a second width (W2, fig24B, [121]), the second width being greater than the first width; 
Oh does not explicitly show depositing a first filling layer over the first gate mask and the second gate mask; depositing a second filling layer over the first filling layer; planarizing the second filling layer with a chemical mechanical polish (CMP) process, the CMP process being performed until the first filling layer is exposed; and planarizing the first filling layer and remaining portions of the second filling layer with an etch-back process, the etch-back process etching materials of the first filling layer, the second filling layer, the first gate mask, and the second gate mask at the same rate.
Lee teaches depositing a first filling layer (145, fig17C, [146]) over the first gate mask (143 in region A, fig17C, [145]) and the second gate mask (143 in region B, fig17C, [145]); depositing a second filling layer (147, fig17D, [150]) over the first filling layer (145, fig17C, [146]); planarizing the second filling layer with a chemical mechanical polish (CMP) process (CMP, fig17E, [153]), the CMP process being performed until the first filling layer is exposed (145, fig17C, [146]); and planarizing the first filling layer and remaining portions of the second filling layer with an etch-back process (fig17F), the etch-back process etching materials of the first filling layer, the second filling layer, the first gate mask, and the second gate mask at the same rate (all layers are recessed at a same rate to form a flat top surface, fig17F).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oh with the teaching of Lee to replace the process at Oh fig24B with Lee17B-17F. The motivation to do so is to achieve more uniform shapes and sizes for devices at active regions with high density (Lee, [6]).
Oh in view of Lee is silent regarding the etch-back process etching materials at the same rate using a same etching gas source.
Chen teaches a SiCoNi 1:1 dry etch process of oxide and nitride to form a flat top surface (fig3B) (SiConi™ etch is a remote plasma assisted dry etch process which involves the simultaneous exposure of a substrate to H2, NF3 and NH3 plasma by-products.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oh in view of Lee and Chen to use a 1:1 SiConi™ etch process to reduce two wet etch process to one dry etch process and improve control of non-uniformity etch rate to form a flat surface (Chen, [4]).
Re claim 2, Oh modified above teaches the method of claim 1 further comprising: patterning a first interlayer dielectric (ILD) (Oh, 340, fig23A, [206]) with a first opening and a second opening exposing the fin (Oh, fig22A); forming ILD masks (Oh, 330, fig23A, [202]) over the first ILD; depositing a gate dielectric layer (Oh, 321, fig24B, [123]) in the first opening and the second opening; forming gate electrode layers (Oh, 323, fig24A, [129]) on the gate dielectric layer; depositing a gate mask layer (Oh 350 replaced by Lee 143, 145 and 147, see figure above) on the gate electrode layers; and planarizing the gate mask layer to form the first gate mask in the first opening and the second gate mask in the second opening (Lee, fig17D-17F).
Re claim 3, Oh modified above teaches the method of claim 2, wherein topmost surfaces of the first gate mask and the second gate mask extend above topmost surfaces of the ILD masks before the etch-back process (Oh 350 formed on top of 330 after replacing 350 with Lee 143, 145 and 147 top surface of 143 will be above 330, fig24B).
Re claim 7, Oh modified above teaches the method of claim 2 further comprising: etching back the gate electrode layers and the gate dielectric layer to form a first gate dielectric and a first gate electrode in the first opening (Oh, fig26B), and to form a second gate dielectric and a second gate electrode in the second opening (Oh, fig26B).
Re claim 10, Oh teaches a method comprising: 
forming a fin (305, fig19A, [115]) extending from a substrate (301, fig19A, [115]); 
forming a first gate mask (350a, fig24B, [197]) over the fin, the first gate mask having a first width (W1, fig24B, [121]); 
forming a second gate mask (350b, fig24B) over the fin, the second gate mask having a second width (W2, fig24B, [121]), the second width being greater than the first width; 
Oh does not explicitly show depositing a filling layer over the first gate mask and the second gate mask; planarizing the filling layer with a chemical mechanical polish (CMP) process; and after the CMP process, planarizing the filling layer with an etch-back process, the etch- back process etching materials of the filling layer, the first gate mask, and the second gate mask at the same rate.
Lee teaches depositing a filling layer (145, fig17C, [146]) over the first gate mask (143 in region A, fig17C, [145]) and the second gate mask  (143 in region B, fig17C, [145]); planarizing the filling layer with a chemical mechanical polish (CMP) process (CMP, fig17E, [153]); and after the CMP process, planarizing the filling layer with an etch-back process (fig17F), the etch- back process etching materials of the filling layer, the first gate mask, and the second gate mask at the same rate (all layers are recessed at a same rate to form a flat top surface, fig17F).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oh with the teaching of Lee to replace the process at Oh fig24B with Lee17B-17F. The motivation to do so is to achieve more uniform shapes and sizes for devices at active regions with high density (Lee, [6]).
Oh in view of Lee is silent regarding the etch-back process etching materials at the same rate using a same etching gas source.
Chen teaches a SiCoNi 1:1 dry etch process of oxide and nitride to form a flat top surface (fig3B) (SiConi™ etch is a remote plasma assisted dry etch process which involves the simultaneous exposure of a substrate to H2, NF3 and NH3 plasma by-products.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oh in view of Lee and Chen to use a 1:1 SiConi™ etch process to reduce two wet etch process to one dry etch process and improve control of non-uniformity etch rate to form a flat surface (Chen, [4]).
Re claim 11, Oh modified above teaches the method of claim 10 further comprising: forming a first interlayer dielectric (ILD) (Oh, 340, fig23A, [206]) over the fin; patterning the first ILD with a first opening and a second opening (Oh, fig22A); forming the first gate mask in the first opening and the second gate mask in the second opening (Oh 350 replaced by Lee 143, 145 and 147 fill in opening in region A and B, fig22A and see figure above); and forming ILD masks (Oh, 330, fig23A, [202]) over the first ILD.
Allowable Subject Matter
Claims 4, 8, 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claim 15 is allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of all the steps in process for forming special pattern features “etching an opening in the first gate stack using the patterned first filling layer as an etching mask; depositing a second filling layer in the opening and over the first filling layer; polishing the second filling layer until portions of the first filling layer are exposed; and etching the first filling layer and remaining portions of the second filling layer with a non-selective etch-back process, topmost surfaces of the first filling layer and the remaining portions of the second filling layer being level after the non-selective etch-back process.” in combination with the other required elements of claim 15.
 Specifically, the limitations are material to the inventive concept of the application in hand to achieve more uniform shapes and sizes for devices with different active region density.
Dependent claims 16-20 are respectively dependent on currently amended allowable independent claims 15. Therefore, claims 16-20 incorporate the allowable limitations of claim 15. Consequently, claims 16-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812